DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Fidel Nwamu on May 18, 2022.

The application has been amended as follows: 
In claim 15, Please delete “13” and replace with “14” in the preamble.
15.  The sensor of claim [[13]] 14, wherein each of the nano fingers of the cluster has a pair of pointed sides.

Response to Arguments
Applicant’s arguments, see pages 9-11, in combination with amendments, filed May 12, 2022, with respect to claims 1-11, 13-20 have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 
Allowable Subject Matter
Claims 1-11 and 13-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a surface enhances luminescence sensor, the sensor comprising, among other essential elements, wherein the nano fingers have support pillars, wherein the support pillars are non-segmented from a base of the nano fingers to a top of the nano fingers wherein a first nano finger has a size and shape different from a second nano finger so as to bend into a closed state such that each of the nano fingers of the cluster are linked to one another, in combination with the rest of the limitations of the above claim.  Claims 2-7 are dependent from claim 1 and therefore are also included in the allowed subject matter.
Regarding claim 8, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a surface enhanced luminescence (SEL) sensor, the sensor comprising, among other essential elements, a first nano finger having a center of mass and a base extending from the substrate, the center of mass being offset from a center of the base; a second nano finger having a size and shape different from the first nano finger wherein each one of the first nano finger and the second nano finger is elongated and non-segmented, in combination with the rest of the limitations of the above claim.  Claims 9-11 and 13 are dependent from claim 8 and therefore are also included in the allowed subject matter.
Regarding claim 14, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a surface enhanced luminescence (SEL) sensor, the sensor comprising, among other essential elements, a cluster of nano fingers, wherein a first nano finger has a size and shape different from a second nano finger, wherein the cluster is centered about a center point and wherein each of the nano fingers of the cluster have non-circular and non- segmented cross-sectional shapes so as to bend towards the center point in response to a stimulus, in combination with the rest of the limitations of the above claim.  Claim 15 is dependent from claim 14 and therefore is also included in the allowed subject matter.
Regarding claim 16, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a surface enhanced luminescence (SEL) sensor, the sensor comprising, among other essential elements, wherein each nano finger has an asymmetric cross-sectional geometry, wherein athe cross sectional area of the nano finger increases along a vertical height from a base of the nanofinqer to a top of the nano finger so as to bend into a closed state such that each of the nano fingers of the cluster are linked to one another, in combination with the rest of the limitations of the above claim.
Regarding claim 17, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a surface enhanced luminescence (SEL) sensor, the sensor comprising, among other essential elements, wherein each one of the nano fingers is elongated and non-segmented, wherein a first nano finger has a size and shape different from a second nano finger and a third nano finger, wherein the second finger is sized and shaped to remain stationary, and wherein the first nano finger and the third nano finger are sized and shaped to bend into a closed state toward the stationary second nano finger such that each of the nano fingers of the cluster are linked to one another, in combination with the rest of the limitations of the above claim.  Claims 18-20 are dependent from claim 17 and therefore are also included in the allowed subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC J BOLOGNA whose telephone number is (571)272-9282. The examiner can normally be reached Monday - Friday 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC J BOLOGNA/Primary Examiner, Art Unit 2877